Citation Nr: 1717381	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  12-17 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an increased rating for patellofemoral syndrome with chondromalacia of the right knee (hereinafter, "right knee disability"), rated at 10 percent prior to January 26, 2011, and 30 percent since March 1, 2012. 

2. Entitlement to service connection for a right hip disability, including as secondary to the right knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 16, 1973, to April 3, 1973, and from May 10, 1983, to June 27, 1983. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Pittsburgh, Pennsylvania RO. The March 2010 rating decision denied, in relevant part, the appellant's increased rating claim for his service connected right knee disability and the service connection claim for a right hip disability, then claimed only as secondary to the right knee disability. 

In December 2014, the Board remanded the matter for further development. After conducting the additional development, the RO again denied the appellant's claims. The matter has since returned to the Board. Unfortunately, another remand is necessary to obtain outstanding records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board's review of the record reveals there are outstanding Social Security Administration (SSA) records that are potentially relevant to the issues on appeal. 
In a February 2010 correspondence, the appellant wrote that he was granted SSA disability benefits. He stated that the primary basis for SSA's determination was his right knee disability. During the February 2010 VA knee, hip, and ankle examination, the Veteran reported that SSA disability benefits were granted on December 31, 2009. The Board found no request by VA to obtain a copy of the SSA claim and records.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to assist veterans in substantiating a claim for VA benefits. E.g., 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). VA's duty to assist includes a duty to obtain relevant SSA records. 38 C.F.R. § 3.159(c)(2). Relevant records are defined as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim." Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2009). Notably, "[t]here must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant." Id. at 1323. Based on the appellant's statements, the Board finds there is a reasonable possibility that the outstanding SSA records are relevant to the issues on appeal. Therefore, a remand is necessary. 

Accordingly, the case is REMANDED for the following action:

1. Request and obtain all disability benefit records from the SSA related to the Veteran's claims, including medical records, and associate them with the record. 

2. Then, readjudicate the claims. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




